—Judgment unanimously reversed on the law and new trial granted. Memorandum: The People concede that defendant was not present when the trial court conducted an in-chambers Sandoval hearing. After that hearing, the court permitted the prosecutor to question defendant concerning the act underlying a prior robbery charge. Because his presence at that hearing would not have been superfluous (see, People v Odiat, 82 NY2d 872; People v Favor, 82 NY2d 254, 267; People v Dokes, 79 NY2d 656, 661), defendant was denied the right to be present at a material stage of the trial and a new trial is required (People v Dokes, supra). Under the circumstances, we do not reach the remaining issue raised by defendant. (Appeal from Judgment of Monroe County Court, Egan, J. — Murder, 2nd Degree.) Present — Green, J. P., Balio, Lawton, Doerr and Boehm, JJ.